Citation Nr: 1523308	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  08-34 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an extraschedular rating for bilateral hearing loss, currently evaluated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In that decision, the RO granted service connection for bilateral hearing loss and assigned a noncompensable rating.

In May 2014, the Board denied an initial compensable rating, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  IN a November 2014 Order, the Court granted a Joint Motion for Partial Vacatur and Remand, vacating that portion of the Board's May 2014 decision that denied an extraschedular rating for the Veteran's hearing loss, and remanding for additional proceedings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the joint motion, whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet.App. 111, 115-16 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009); see Anderson v. Shinseki, 22 Vet.App. 423, 427 (2009) (clarifying "that the steps are, in fact, elements that must be established before an extraschedular rating can be awarded"); see also 38 C.F.R. § 3.321(b)(1).  First, the Board must make a "threshold" determination whether the evidence "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  This requires that the Board compare "the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Id.  The Court determined that the Board did not adequately explain its negative finding as to this threshold.  The joint motion noted that the record contains multiple assertions regarding the symptoms of the Appellant's bilateral hearing loss, to include (1) difficulty hearing on the phone; (2) problems with speech recognition; (3) problems hearing "in real life" as opposed to in the sound-proof booth; (4) difficulty understanding speech with background noise; (5) difficulty with television volume; and (6) receiving a reduction of hours at work because of the impact of his hearing loss.  The Court determined that the Board failed to provide sufficient analysis as to whether these manifestations of his hearing loss symptoms were contemplated by 38 C.F.R. § 4.85. 

The Joint Motion concluded that the Board had failed to adequately address whether referral for extraschedular consideration was warranted under 38 C.F.R. § 3.321(b)(1) (2014).  Given the findings in the joint motion, the criteria for referral for consideration of an extraschedular rating are met.

Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral hearing loss.  In addition to all indicated audiometric studies, the examiner must describe the functional impairment caused by the hearing disability.

2.  Then, refer the Veteran's claim to VA's Director of Compensation Service or the Undersecretary for Benefits for adjudication of entitlement to an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2014).

3.  Then, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

